               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION


KA’TORIA GRAY,                  )
                                )
     Plaintiff,                 )
                                )                   CIVIL ACTION NO.:
vs.                             )
                                )                   2:17-cv-00595-ECM-SMD
KOCH FOODS, INC.; KOCH FOODS OF )
ALABAMA, LLC; DAVID BIRCHFIELD; )
and MELISSA MCDICKINSON,        )
                                )
     Defendants.                )



      PLAINTIFF’S MOTION TO SUBMIT REPLY OUT OF TIME
                              and
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO
         PRODUCE DEPARTMENT OF VETERANS AFFAIRS’
     DISABILITY RECORDS OF DEFENDANT DAVID BIRCHFIELD


      COME NOW Plaintiff, Ka’Toria Gray, by and through her attorneys, and

moves this Honorable Court for permission to submit his Reply memorandum out of

time. Plaintiff filed her initial motion on January 17, 2019. (Doc. 103.) That same

date the Court establish a briefing schedule, directing Defendant Birchfield to show

cause, if any there be, by January 22, 2019, why the motion should not be granted.

(Doc. 104.) Defendant Birchfield filed his opposition to the motion early, on January

                                          1
18, 2019. (Doc. 105.) While Plaintiff’s reply was due on or before January 24, 2019,

Plaintiff’s attorneys were otherwise engaged during that week. Ms. Haynes had a jury

trial in Chattanooga, Tennessee in the case of Garren v. CVS Pharmacy, Inc., Case

No. 3:17-cv-149 (E.D. Tenn.). Preparation for that case and travel consumed much

of that week for Ms. Haynes. Ms. Leonard was defending depositions on January 24

and otherwise engaged in final trial preparation and hearings in another case

involving Koch Foods scheduled to begin on February 4. Ms. Haynes and Ms.

Leonard are scheduled to both try this matter beginning February 4. Ms. Wilkinson

was unexpectedly called to Addison and Cullman to care for her uncle who was

required to have emergency surgery.

      As a result of these intervening events, counsel for Plaintiff neglected to file

her Reply in response to Mr. Birchfield’s opposition.

      Counsel for Plaintiff takes deadlines established by the Court very seriously

and their failure to meet this particular deadline was due to the press of business and

unexpected demands upon their time. Wherefore, Plaintiff prays that this Court grant

Plaintiff’s motion to submit the following Reply In Support Of Motion out of time

and instanter.




                                          2
              PLAINTIFF’S REPLY IN SUPPORT OF MOTION

      Defendant Birchfield contends, in part, that Plaintiff’s motion is not well-taken

because Birchfield’s Counterclaim does not invoke his ability to work or not work.

(Doc. 105, ¶ 3.) But, a review of Birchfield’s Counterclaim demonstrates that this

statement is incorrect. In Paragraph 41, Mr. Birchfield claims that Ms. Gray’s

allegedly defamatory statements resulted in Mr. Birchfield being forced to resign his

employment at Koch Foods. (Doc. 47, p. 36.) He also alleges that those allegedly

defamatory statements resulted in “professional reputational harm.” Id. Under his

invasion of privacy claim Mr. Birchfield alleges that as a result of Ms. Gray’s “false

statements” he “suffered reputational damage in his profession – that of corporate

human resources.” Id. at ¶ 45, p. 37. Mr. Birchfield seeks compensatory damages for

both of these alleged torts. Id. at ¶¶ 42, 48.

      Damage to one’s professional reputation, as alleged by Mr. Birchfield, is

measured by loss of income. Consequently, Mr. Birchfield’s ability or inability to

obtain work is relevant to his claim. Further, Mr. Birchfield’s medical condition is

pertinent to whether or not he can sustain his claim for damages. As the Supreme

Court noted in Cleveland v. Policy Management Systems Corp., 526 U.S. 795, 806

(1999), a person’s sworn assertion on an application for disability benefits that he is

unable or limited in the ability to work can negate an essential element of a claim.

                                           3
This principal applies not only to social security disability benefits, but to Veterans

Benefits as well. See, also, Chancey v. Fairfield Southern Co., Inc., 949 F.Supp. 2d

1177 (N.D. Ala. 2013), aff’d on other grounds, 580 Fed. Appx. 718 (11th Cir. 2014).

       Mr. Birchfield testified as the Rule 30(b)(6) representative of Koch Foods in

the case of Vinson v. Koch Foods of Alabama, LLC, et al., Civil Action No. 2:12-cv-

1088 (M.D. Ala.) The following exchange occurred during that deposition1:

       Q.      Do you suffer from any medical condition that impairs your memory?

       A.      Yes.

       Q.      What is that?

       A.      [redacted]

       Q.      When were you diagnosed with [redacted]?

       A.      When I returned from Iraq.

               MS. BARLOTTA: We would want this under seal.

       A.      2006.

       Q.      From whom did you get the diagnosis?

       A.      The doctors at the Veterans Administration.




       1
        While the unredacted transcript was filed in the Vinson case (Doc. 80-22), Plaintiff has
redacted the nature of Mr. Birchfield’s condition in response to Ms. Barlotta’s request that this
information be “under seal.”

                                                 4
Vinson v. Koch Foods of Alabama, LLC, et al., Civil Action No. 2:12-cv-1088 (Doc.

80-22, p. 31 of deposition.) Mr. Birchfield went on to state that his impairment rating

is 40%. Id. at pp. 32-33 of deposition.)

      Evidence that Mr. Birchfield suffers from an impairment to his memory is

relevant to his claim that his ability to obtain work was harmed by what Ms. Gray said

or did. Similarly, to the extent Mr. Birchfield’s demand for “compensatory” damages

includes damages for emotional distress, his medical records from the VA are

relevant to the extent to which any emotional distress which he experienced was,

indeed, related to the conduct of Ms. Gray rather than as a result of his diagnosis and

treatment by VA.

             Respectfully submitted this 31st day of January, 2019.

                                               /s/Alicia K. Haynes
                                               Alicia K. Haynes
                                               One of the Attorneys for Plaintiff

OF COUNSEL:
Haynes & Haynes, P.C.
1600 Woodmere Drive
Birmingham, AL 35226
(205) 879-0377
Fax: (205) 879-3572
Email: akhaynes@haynes-haynes.com




                                           5
Cynthia Forman Wilkinson
Wilkinson Law Firm PC
215 N. Richard Arrington Jr. Blvd, Suite 301
Birmingham, AL 35203
(205) 250-7866
Fax: (205) 250-7869
Email: wilkinonefile@wilkinsonfirm.net

Heather Newsom Leonard
Heather Leonard PC
2105 Devereux Circle, Suite 111
Birmingham, AL 35243
(205) 977-5421
Fax: (205) 278-1400
Email: heather@heatherleonardpc.com




                                       6
                         CERTIFICATE OF SERVICE

      I hereby certify that, on January 31, 2019, I electronically filed the foregoing

via the Court’s CM/ECF electronic filing system, which will provide notice to the

following counsel of record.

Rachel V. Barlotta
Sharonda C. Fancher
BAKER, DONELSON, BEARMAN
CALDWELL & BERKOWITZ PC
Wells Fargo Tower
420 North 20th Street, Suite 1400
Birmingham, AL 35203
Email: rbarlotta@bakerdonelson.com
       Sfancher@bakerdonelson.com

Marion F. Walker
Fisher Phillips
2323 2nd Avenue North
Birmingham, AL 35203
Email: mfwalker@fisherphillips.com

Corey Goerdt
Fisher Phillips
1075 Peachtree Street, NE, Suite 3500
Atlanta, GA 30309
Email: cgoerdt@fisherphillips.com


                                       /s/ Alicia K. Haynes
                                       Co-Counsel for Ka’toria Gray




                                          7
